DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated  by  Jasper (US Patent No. 4753153).
Regarding claim 1, Jasper teaches a fastener-driving tool comprising: a first conductive rail (51); a second conductive rail (53) spaced apart from the first conductive rail (Figs. 1-2); an at least partially conductive piston (73) slidable relative to the first and second rails (51 and 53), wherein the first rail (51), the second rail (53), and the piston (73) are electrically connected to one another (by the current flowing through 51, 53 and 73, see col. 4, lines 15-21); and a capacitor (501, col. 2, lines 29-36) electrically connected to the first rail so electrical current discharged from the capacitor can travel from the capacitor, through the first rail (51), through the piston (73), and through the second rail (53), thereby inducing a force on the piston (col. 1, lines 31-38, see also col. 5, lines. 35-45 describing current through the piston and bars).  
Regarding claim 2, Jasper teaches all of the limitations of claim 1 above and teaches further a power source (battery or other power supply 503, see Fig.  6 and col. 8, lines 25-26) electrically connectable to the capacitor (501, see Fig. 6) to charge the capacitor (501, when trigger switch 502 is closed).
Regarding claim 3, Jasper teaches all of the limitations of claim 2 above and teaches further a charge switch (502, see Fig. 6), wherein the power source is electrically connected to the capacitor when the charge switch is closed and not electrically connected to the capacitor when the charge switch is open (Fig. 6, see how the charge switch is in the open position and the battery is not electrically connected to the capacitor, when the switch is closed, the battery will be electrically connected to the capacitor, see also col. 10, lines 14-19).
Regarding claim 9, Jasper teaches all of the limitations of claim 1 above and teaches further wherein the piston (73) is slidably mounted to the rails (col. 2, lines 17-18).
	Regarding claim 10, Jasper discloses the fastener-driving tool of claim 1, wherein the first rail and the second rail are made from a conductive lightweight material (Column 3, lines 12-40).
	Regarding Claim 11, Jasper discloses the fastener-driving tool of claim 1, wherein the first rail and the second rail are made from a copper or a copper alloy (Column 3, lines 12-40).
	Regarding Claim 13, Jasper teaches The fastener-driving tool of claim 1, wherein the first rail is tubular and defines at least a partial first bore aligned with its longitudinal axis, and the second rail is tubular and define at least a partial second bore aligned with its longitudinal axis (Figure 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jasper (US Patent no. 4753153) and view of Gardener (US Patent no. 20080179371).
Regarding claim 4, Jasper teaches all limitations of claim 3 above, however Jasper does not explicitly teach a power source management system operably connected to the charge switch and including a sensor configured to detect a charge level of the capacitor.
Gardener teaches it was known in the art to have a power source management system (control circuit 110 including generation circuit 120 which manages the power going to the capacitor and charge controller 124, see paragraph 99) operably connected to the charge switch (charging circuit, see paragraph 99, lines 26-30 and paragraph 105 describing the turning on and off of the generation circuit) and including a sensor (sensor that indicates a charge level of the capacitor, such as an over-voltage condition as described in paragraph 111) configured to detect a charge level of the capacitor (detecting a charge level of the capacitor, such as an over-voltage condition, see paragraph 111).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teachings of Gardener by including a power source management system (such as a controller or control circuit) connected to the charge switch and a sensor to detect a charge level of the capacitor in order to be able to monitor the charge level of the capacitor and charge the capacitor to specifically desired levels through computer control while also being able to increase the charge rate of the capacitor and reduce energy loss within the circuit (see paragraph 99 of Gardener).
Regarding claim 5, the combination of Jasper and Gardener teaches all the claim limitations of claim 4; however the combination above does not explicitly teach the power source management system is configured to monitor the charge level of the capacitor and to: (1) open the charge switch responsive to the charge level of the capacitor reaching a first threshold; and (2) afterwards, close the charge switch responsive to the charge level of the capacitor falling to a second threshold.
Gardener further teaches the power source management system (control circuit 110 including generation circuit 120 which manages the power going to the capacitor and charge controller 124, see paragraph 99) is configured to monitor the charge level of the capacitor (via microcontroller 140) and to: (1) open the charge switch (124) responsive to the charge level of the capacitor reaching a first threshold; and (2) afterwards, close the charge switch (124) responsive to the charge level of the capacitor falling to a second threshold (a microcontroller 140 controls the charge level of capacitor 100 via charge controller 124 to maintain a voltage and turn off the circuit once it reaches the voltage and turn on the circuit when the capacitor loses charge to bring the charge back to the desired level, see paragraph 105).
It would have been obvious at to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teachings of Gardener by including a power source management system (such as a controller or control circuit) connected to the charge switch and charge the capacitor to specifically desired levels through computer control and maintain those desired charge levels while also being able to increase the charge rate of the capacitor and reduce energy loss within the circuit (see paragraphs 99 and 105 of Gardener).
Regarding claim 6, Jasper teaches all the claim limitations of claim 5; however Jasper does not explicitly teach a discharge switch configured to control when the electrical current discharges from the capacitor.
Gardener teaches a discharge switch (safety switch 174) configured to control when the electrical current discharges from the capacitor (see paragraph 106).
It would have been obvious at to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teachings of Gardener by adding a discharge switch (such as the safety switch 174 in Gardener) to control the firing of, and prevent the misfiring of, the device (see paragraph 106 in Gardener).
Regarding claim 7, the combination of Jasper and Gardener teaches all the claim limitations of claim 6; and the combination above further teaches closing the discharge switch completes a discharge circuit and causes the electrical current to discharge from the capacitor (see paragraph 106 of Gardener and as taught above, the discharge switch is closed to complete the circuit to cause the firing sequence).

Regarding claim 8, Jasper and Gardener teaches all of the limitations of claim 7 above and teaches further which includes a piston movement assembly operably connected to the piston to move the piston (col. 2, lines 17-18).


Regarding claim 15, Jasper teaches a fastener-driving tool comprising: a first conductive rail (51); a second conductive rail (53) spaced apart from the first conductive rail (see Figs 1-2); an at least partially conductive piston (73) slidably mounted on the first and second rails ( col. 2, lines 17-18 describing conducting piston slides between two conducting bars) so the first rail, the second rail, and the piston are electrically connected to one another (by the current flowing through 51, 53 and 73, see col. 4, lines 15-21); a capacitor (501, col. 2, lines 29-36); electrically connected to the first rail so electrical current discharged from the capacitor travels from the capacitor, through the first rail (51), through the piston (73), and through the second rail (53), thereby inducing a force on the piston (col. 1, lines 31-38, see also col. 5, lines. 35-45 describing current through the piston and bars); a power source (503) electrically connectable to the capacitor (501) to charge the capacitor (see Fig. 6). 
However, Jasper does not explicitly teach a battery management system configured to monitor a charge level of the capacitor and automatically control whether the power source is electrically connected to the capacitor based on the charge level of the capacitor.
Gardener teaches it was known in the art to have a battery management system (control circuit 110 including generation circuit 120 which manages the power going to the capacitor and also charge controller 124, see paragraph 99) configured to monitor a charge level of the capacitor (via sensor that indicates a charge level of the capacitor, such as an over-voltage condition as described in paragraph 111) and automatically control whether the power source is electrically connected to the capacitor based on the charge level of the capacitor (paragraph 100 describes how the microcontroller 140 monitors the charge level of capacitor, also see paragraph 105 describing maintaining a voltage and turn off the circuit once it reaches the voltage and turn on the circuit when the capacitor loses charge to bring the charge back to the desired level).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teaching of Gardener by including the battery management system component (such as microcontroller 140 and charge controller 124) to monitor the charge level in the capacitor and to maintain the strength of the magnetic field and the corresponding driving force which may be increased or decreased by increasing or decreasing the voltage, respectively (see paragraph 47 in Gardener) and also maintain a desired charge of the capacitor (see paragraph 105 in Gardener). 
Regarding claim 16, the combination of Jasper and Gardener teaches all the claim limitations of claim 13; however the combination above does not explicitly teach the battery management system is configured to electrically connect the power source to the capacitor responsive to the charge level falling below a first threshold.
Gardener further teaches the battery management system (microcontroller 140) is configured to electrically connect the power source to the capacitor (100, see Fig. 26) responsive to the charge level falling below a first threshold (a microcontroller 140 controls the charge level of capacitor 100 via charge controller 124 and turns on to charge and maintain the voltage of the capacitor when the voltage drops, see paragraph 105).
It would have been obvious at to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teachings of Gardener by including the battery management system component (such as microcontroller 140 and 124) to monitor the charge level in the capacitor and to maintain the strength of the magnetic field and the corresponding driving force which may be increased or decreased by increasing or decreasing the voltage, respectively (see paragraph 47 in Gardener) and turns on to maintain the voltage when the voltage drops (see paragraph 105).

Regarding claim 17, the combination of Jasper and Gardener teaches all the claim limitations of claim 14; however the combination above does not explicitly teach wherein the battery management system is configured to electrically disconnect the power source from the capacitor responsive to the charge level reaching a second different threshold.
Gardener further teaches wherein the battery management system (microcontroller 140) is configured to electrically disconnect the power source from the capacitor responsive to the charge level reaching a second different threshold (a microcontroller 140 controls the charge level of capacitor 100 via charge controller 124 and turns off the charge circuit once reaching a programmed voltage, see paragraph 105).
It would have been obvious at to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teachings of Gardener by including the battery management system component (such as microcontroller 140 and 124) to monitor the charge level in the capacitor and to maintain the strength of the magnetic field and the corresponding driving force which may be increased or decreased by increasing or decreasing the voltage, respectively (see paragraph 47 in Gardener) and stop the charging of the capacitor once the voltage reaches a desired level (see paragraph 105 in Gardener). 

Regarding claim 18, Jasper in view of Gardener discloses a fastener-driving tool according to Claim 18 (See rejections to Claim 15, and 6 and 7).

Regarding Claim 19, Jasper in view of Gardener disclose wherein the first rail and the second rail are made from a copper or a copper alloy (See Rejection to Claim 11).


Claim 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Jasper (US Patent no.4753153) in view of Terminella et al. (US Patent no. 5167107) and Maimon (US Patent no. 2018/0151303).
Regarding claim 12, Jasper teaches all limitations of claim 11 above; however Jasper does not explicitly teach wherein the first rail and the second rail include one of: vitreous carbon, graphite, graphene, a metal carbide, a metal nitrides, and indium tin oxide. 
Terminella teaches it was known in the art to have a piston (39) that defines two through holes (37) through which the rails (33 and 63) extend (fixed slide rods 33 and 63 serve as track for reciprocating motions of pinch seal sliders 35 and 39, see col. 2 lines 50-54 and Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teaching of Terminella by having the piston have through holes through which the rails extend to produce a smooth vibration free operating mechanism and more securely lock the piston to the rails.  
Maimon teaches it was known in the art to have electrode elements that are coated with one of: vitreous carbon, graphite, graphene, a metal carbide, a metal nitrides, and indium tin oxide (Paragraph 85, lines 23-26). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jasper and Terminella to incorporate the teachings of Maimon by having the electrode components (such as the rails and inner surfaces of the holes of the rails) be made of one of vitreous carbon, graphite, graphene, a metal carbide, a metal nitrides, and indium tin oxide in order to provide enhanced electrical connectivity.




Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT GRANT/Primary Examiner, Art Unit 2859